 8:17-cr-00104-RFR-MDN Doc # 113 Filed: 04/15/21 Page 1 of 2 - Page ID # 305




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:17CR104

       v.
                                                                ORDER
JOY RAMOS,

                     Defendant.


      This matter is before the Court on defendant Joy Ramos’s (“Ramos”) pro se motion
for a reduction in sentence (Filing No. 112) pursuant to 18 U.S.C. § 3582(c)(1)(A). That
statute authorizes Ramos to move the Court to “reduce [her] term of imprisonment” for
“extraordinary and compelling reasons” thirty days after the warden of the facility where
she is incarcerated receives a request to file such a motion on her behalf. Upon initial
review, the Court finds Ramos has potentially raised a colorable claim under
§ 3582(c)(1)(A)(i) and that appointing counsel will aid the Court in determining whether
Ramos’s circumstances warrant any relief. Accordingly,

      IT IS ORDERED:
      1.     The Federal Public Defender for the District of Nebraska is appointed to
             represent Ramos for the limited purpose of determining whether there are
             extraordinary and compelling reasons to reduce her term of imprisonment.
      2.     In the event the Federal Public Defender should decline this appointment
             because of a conflict of interest or on the basis of the Amended Criminal
             Justice Act Plan, the Federal Public Defender shall provide the Court with a
             draft appointment order (CJA Form 20) bearing the name and other
             identifying information of the CJA Panel attorney identified in accordance
             with the Amended Criminal Justice Act Plan for this district.
      3.     If upon review the Federal Public Defender should conclude that Ramos’s
             motion is frivolous, the Federal Public Defender may move to withdraw as
             counsel.
8:17-cr-00104-RFR-MDN Doc # 113 Filed: 04/15/21 Page 2 of 2 - Page ID # 306




    4.    The U.S. Probation and Pretrial Services Office is directed to investigate
          Ramos’s compassionate-release request and promptly file under seal a report
          on that investigation.
    5.    The probation office is authorized to disclose Presentence Investigation
          Reports to the Federal Public Defender and the United States Attorney for
          the purpose of evaluating the motion. Ramos’s counsel shall provide the
          Presentence Investigation Report to any subsequently appointed or retained
          counsel. In accordance with the policy of the Federal Bureau of Prisons, no
          Presentence Investigation Report shall be provided to inmates.
    6.    The government and Ramos’s counsel shall each file within ten days of the
          probation office filing its investigation report a brief addressing Ramos’s
          request for sentencing relief and provide any evidence necessary to the
          Court’s disposition of her motion. Absent an extension, the motion shall be
          deemed fully briefed and submitted as of that date.

          Dated this 15th day of April 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                        2
